Citation Nr: 1523596	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  07-09 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease, to include as secondary to diabetes mellitus type II, for the purposes of accrued benefits.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), for the purposes of accrued benefits.

3.  Entitlement to service connection for bilateral hearing loss, for the purposes of accrued benefits.

4.  Entitlement to service connection for tinnitus, for the purposes of accrued benefits.

5.  Entitlement to an effective date prior to August 12, 2005, for a grant of service connection for coronary artery disease, for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1968, including in the Republic of Vietnam.  The Veteran died in February 2011, the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2006 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in March 2010.  A transcript of those proceedings is of record.

In June 2010 the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's peripheral vascular disease was not present during service or for many years thereafter and is not otherwise etiologically related to service or to his service-connected diabetes mellitus.

2.  The Veteran received a DSM-IV compliant diagnosis of PTSD during the appeal period based on a confirmed in-service stressor.

3.  The Veteran was not diagnosed with a hearing loss disability for VA purposes. 

4.  The Veteran experienced tinnitus on a chronic basis following service.

5.  No communications received prior to August 12, 2005 may be interpreted as a claim for service connection for coronary artery disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral vascular disease, to include as secondary to diabetes mellitus type II, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The criteria for an effective date prior to August 12, 2005 for a grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.114, 3.151(a), 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction (AOJ) decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where an appellant is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

Claimants for secondary service connection must be notified that the evidence must show a current non-service-connected disability, and that a service-connected disability caused or aggravated the non-service-connected disability.

The appellant's claim for an earlier effective date arises from a disagreement following the grant of service connection for coronary artery disease.  Assignment of an effective date is a downstream issue, therefore the aforementioned notice provisions are not applicable and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 69 Fed. Reg. 25180 (Dec. 22, 2003).

August 2005 and March 2006 letters, sent prior to the unfavorable rating decision on the claims for service connection, advised the Veteran of the evidence and information necessary to substantiate his claims and to establish disability ratings and effective dates.  The same letters advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, and available private treatment records have been obtained and considered.  

The Veteran underwent VA examinations in December 2005, September 2009, and July 2010 which involved review of the claims file, in-person interviews, physical, psychological, and audiological assessments, and opinions concerning the Veteran's conditions.  The Board finds these examinations, taken together, to be adequate to determine the relationship between the Veteran's claimed conditions and his military service because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the claimed disabilities in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has also been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's claims.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for service connection.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim including any private treatment records concerning the Veteran's conditions.  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

In June 2010 the Board remanded this claim for additional development.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA attempted to obtain further treatment records from the Veteran's private doctors, obtained VA treatment records from the St. Louis VA Vet Center and provided the Veteran with new psychiatric and audiological examinations.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist has been satisfied.

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established on a secondary basis for a current disability which is proximately due to or the result of service-connected disease or injury; or for a current disability which has been aggravated or made chronically worse by a previously service connected disability.  38 C.F.R. § 3.310; See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and it's implementing regulation, 38 C.F.R. § 3.304(d) (2011), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

1.  Service Connection for Peripheral Vascular Disease

The Veteran was diagnosed with peripheral vascular disease and had maintained that the condition was due to his service-connected diabetes mellitus.  The Veteran has testified that he was diagnosed with diabetes mellitus in 2003 and diagnosed with peripheral vascular disease in 2004.

STRs show no complaints diagnosis or treatment for peripheral vascular disease during service.  

Post-service treatment records indicate the Veteran was diagnosed with peripheral vascular disease in March 2004, when he underwent surgery to amputate his leg.  The operation resulted from complications caused by arteriol restriction due to the Veteran's peripheral vascular disease.

The Veteran was assessed with diabetes mellitus in May of 2005, which was not deemed to require medication.

At a December 2005 VA examination, the examiner diagnosed peripheral vascular disease, which had previously necessitated surgery on the left lower extremity.  The examiner noted that the Veteran's diabetes mellitus diagnosis had not yet been established as some of the Veteran's recent blood sugar readings had suggested borderline diabetes mellitus, and others were normal.

A second examination was undertaken in July 2010.  The examiner noted that the Veteran did not have a diagnosis of diabetes mellitus when he was hospitalized in March 3, 2004 for his leg amputation.  When the Veteran was re-hospitalized on June 16, 2005, more than a year later, diabetes mellitus was not mentioned initially on admission but was later added to the diagnostic list.  The examiner stated that the diagnosis of diabetes mellitus appeared to be first made more than a year after the surgery.  The examiner opined that it is less likely than not that the Veteran's peripheral vascular disease was caused by diabetes mellitus, initiated by diabetes mellitus, or made worse by diabetes mellitus.  In support of his opinion the examiner stated that peripheral vascular disease takes a very long time before it closes an artery, perhaps decades and that it is clear that the Veteran was not diabetic throughout that time as diabetes appeared towards the very end.

The Veteran's contention that his diabetes mellitus preexisted his peripheral vascular disease is not supported by the evidence.  Furthermore, the July 2010 examiner's opinion that the Veteran's diabetes mellitus was neither caused by nor made worse by his diabetes mellitus is uncontradicted by other medical opinion or evidence.  Finally, the evidence does not suggest that the Veteran's peripheral vascular disease manifested during service.  Thus, the preponderance of the evidence is against a finding that the Veteran's peripheral vascular disease was related to service or to his service-connected diabetes mellitus.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

2.  Service Connection for PTSD

The Veteran has asserted that he suffered from PTSD due to being in combat in Vietnam.  

Establishing service connection for PTSD requires:  (1) medical evidence diagnosing the condition in conformance with the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV); (2) a link, established by medical evidence, between a Veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2014); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.

According to the DSM-IV, a PTSD diagnosis requires with regards to a "stressor" that "[t]he person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror."

STRs do not show any complaints, diagnosis or treatment for an acquired psychiatric disorder during service.  However, the Veteran has reported that his stressor events occurred during combat.  VA has conceded that the Veteran was in combat, therefore his reports concerning his stressor event are accepted and no further verification is required. 

Treatment records show diagnoses of anxiety and neurosis in March 1974.

In September 2005 the Veteran underwent a psychological assessment at the Veteran center.  The examiner chronicled the Veteran's stressor events and his contemporaneous symptomatology.  The examiner concluded that the asserted symptomatology appeared to meet the criteria for a diagnosis of PTSD.  The DSM-IV criteria for PTSD were evaluated and addressed in the report.  Although the assessment was made by a licensed clinical social worker, it was reviewed and signed by the Ph.D. clinical coordinator.  The Veteran subsequently underwent several months of therapy sessions.  

A September 2009 VA PTSD evaluation found that the Veteran did not meet the criteria for a diagnosis of PTSD, as the Veteran lacked  symptoms required under criteria B, C or D under the DSM-IV.  The examining psychologist concluded that the Veteran was not suffering from any Axis I disorder at that time. 

The Board finds that at one point during the appeal period the Veteran had a valid DSM-IV diagnosis of PTSD, which was related to his in-service stressor.  The Board acknowledges that there are conflicting reports on whether the Veteran maintained this diagnosis.  However, where, as here, the evidence is in relative equipoise concerning a mental health diagnosis, the Veteran will receive the benefit of the doubt on the issue.  38 U.S.C.A. § 5107(b).  Therefore, resolving all doubt in the Veteran's favor, service connection for PTSD is granted.

3.  Service Connection for Bilateral Hearing Loss

The Veteran testified that he suffered from diminished hearing acuity due to his exposure to acoustic trauma from light weapon and mortar fire during service. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

Audiometric tests conducted at the Veteran's separation from service show that his hearing was well within normal limits.  There are no complaints from the Veteran of hearing loss in his service records.  However, the Board has previously found that the Veteran was exposed to acoustic trauma in the form of mortar explosions sufficient to constitute an in-service injury.

Post-service treatment records do not contain audiometric evaluations demonstrating a hearing loss disability for VA purposes.

At his Board hearing the Veteran stated that he had not been diagnosed with hearing loss.

A VA audio examination was conducted in July 2010 to ascertain the Veteran's hearing acuity and tinnitus.  The examiner observed that the results on the audiological evaluation provided by the veteran did not correlate to his abilities in everyday conversations.  Therefore some tests were repeated and variability of responses was found.  There was also a discrepancy between inter-test agreement indicating that the Veteran misrepresented his hearing.  The Veteran's responses were not considered reliable, and thus further testing was halted, and no results were reported.

Although the Veteran is competent to report diminished hearing capacity, he is not competent to measure the severity of any such reduction.  As there is no objective evidence of hearing loss sufficient to constitute a disability for VA purposes, the Veteran's claim for service connection for bilateral hearing loss is denied.  

4.  Service Connection for Tinnitus

The Veteran testified under oath to suffering from ringing in his ears on a chronic and recurring basis since his service in Vietnam.  The Board finds the Veteran's self-diagnosis of tinnitus to be credible and competent based on his ability to observe the phenomenon with his own senses.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a layperson is competent to observe tinnitus).  As noted above, the Veteran's exposure to acoustic trauma during service has been conceded.  Therefore, the criteria for service connection for tinnitus have been established.


5.  Earlier Effective Date for Coronary Artery Disease

The Veteran was granted service connection for coronary artery disease effective August 12, 2005.  The appellant contends that an earlier effective date is warranted for the grant of service connection.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  

Alternatively, a communication or action indicating an intent to apply for benefits, from a veteran or his representative, may be considered an informal claim.  38 C.F.R. § 3.155.  However, the record must contain sufficient information about the nature of the disability to be able to identify the disability for which benefits are sought.  Id.; Brokowski v. Shinseki, 23 Vet. App. 79, 88 (2009); see Brannon v. West, 12 Vet. App. 32, 35 (1998) (finding that the mere existence of medical records cannot be construed as an informal claim and some intent to apply for the benefit sought has to be shown)

The evidence of record does not indicate that the Veteran filed a formal or informal claim for coronary artery disease or any other ischemic heart disease prior to August 12, 2005.  Because the Veteran did not file a formal or informal application for service connection prior to August 12, 2005, VA is precluded, as a matter of law, from granting an effective date prior to then for service connection.  As such, this appeal must be denied as the Veteran is in receipt of the earliest possible effective date allowed by law.


ORDER

Service connection for peripheral vascular disease, to include as secondary to diabetes mellitus type II, for the purposes of accrued benefits, is denied.

Service connection for PTSD, for the purposes of accrued benefits, is granted.

Service connection for bilateral hearing loss, for the purposes of accrued benefits, is denied.

Service connection for tinnitus, for the purposes of accrued benefits, is granted.

An effective date prior to August 12, 2005 for a grant of service connection for coronary artery disease, for the purposes of accrued benefits, is denied.



____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


